        Case 1:19-cv-05523-SDG Document 159 Filed 08/04/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

             Plaintiff,
v.                                              Civil Action File No.
                                                1:19-cv-05523-SDG
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.

  SIONIC MOBILE CORPORATION’S CERTIFICATE OF SERVICE
 FOR DEFENDANT SIONIC MOBILE CORPORATION’S RESPONSE
   TO PLAINTIFF’S SECOND REQUEST FOR PRODUCTION OF
               DOCUMENTS TO DEFENDANT

       Defendant Sionic Mobile Corporation (“Sionic”) certifies that, on August

4, 2021, it submitted the following:

     • Defendant Sionic Mobile Corporation’s Response to Plaintiff’s

       Second Request for Production of Documents to Defendant

       Sionic Mobile Corporation

to the following attorney of record by email:

                                 Jason Brian Godwin
                                 Godwin Law Group
                           3985 Steve Reynolds Boulevard
                                     Building D
                                 Norcross, GA 30093
                          E: jgodwin@godwinlawgroup.com

       This August 4, 2021.


                                        1
Case 1:19-cv-05523-SDG Document 159 Filed 08/04/21 Page 2 of 2




                                  /s/ Simon Jenner
                                  Georgia Bar No. 142588
                                  Baker Jenner LLLP
                                  210 Interstate North Parkway, SE
                                  Suite 100
                                  Atlanta, GA 30339
                                  Telephone: (404) 400-5955
                                  E: simon.jenner@bakerjenner.com




                              2
